Citation Nr: 0713266	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss, on appeal from the initial determination.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus, on appeal from the initial determination.  

3.  Entitlement to an effective date earlier than November 
22, 2002 for a grant of service connection for bilateral 
hearing loss.  

4.  Entitlement to an effective date earlier than November 
22, 2002 for a grant of service connecton for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1976.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
right ear average pure tone threshold of 35 decibels with 
speech discrimination of 84 percent and left ear average pure 
tone threshold of 43.75 decibels with speech discrimination 
of 92 percent.  

2.  The 10 percent rating currently in effect for the 
veteran's tinnitus is the maximum schedular rating for 
tinnitus, whether it is perceived in one ear or each ear.

3.  The veteran's hearing loss and tinnitus do not present 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  

4.  Service connection for bilateral hearing loss was 
disallowed by an RO rating decision in May 1977.  The veteran 
did not appeal.




5. A claim for service connection for bilateral hearing loss 
was received by the RO on November 22, 2002.  

6.  A claim for service connection for tinnitus was received 
by the RO on November 22, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

2.  There is no legal basis for the assignment of a schedular 
evaluation higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's hearing loss or 
tinnitus.  38 C.F.R. § 3.321(b)(1) (2006).

4.  The May 1977 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

5.  The criteria for an effective date earlier than November 
22, 2002 for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  

6.  The criteria for an effective date earlier than November 
22, 2002 for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means letters dated in 
March 2003 and August 2006.  The March 2003 letter was 
provided to the veteran prior to the initial adjudication by 
the RO in April 2004.  The veteran was informed of the 
requirements of a successful service connection claim, and of 
his and VA's respective duties in obtaining evidence.  He was 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The August 2006 
letter provided the veteran with notice as to assignment of 
disability ratings and effective dates.  The content of both 
letters and the timing of the March 2003 letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Notice as to assignment of disability ratings and effective 
dates was not provided to the veteran prior to the initial 
adjudication.  However, this timing error will not result in 
prejudice to the veteran.  His claims for higher ratings and 
earlier effective dates for bilateral hearing loss and 
tinnitus arise from the rating decision that granted service 
connection for these disabilities.  Because service 
connection was granted, initial disability ratings assigned, 
and effective dates assigned, his claims were more than 
substantiated, thus satisfying the purpose of 38 U.S.C.A. § 
5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006).  

The Board is aware that Dingess addressed the situation where 
an initial decision was rendered prior to enactment of the 
VCAA.  However, in Dunlap v. Nicholson, No. 03-0320 (U.S. 
Vet. App. Mar. 22, 2007), the Court addressed the situation 
where VCAA notice was deficient in cases initially decided 
after enactment of the VCAA.  In Dunlap the Court cited its 
holding in Dingess and held that in such cases even if first 
element notice (notice as to the evidence needed to 
substantiate a claim) is lacking, but the claim is 
subsequently substantiated, the Court will not presume 
prejudice.  Id. slip op. at 9.  

Indeed, once a claim is substantiated other statutory and 
regulatory provisions apply, including 38 U.S.C.A. §§ 
5104(a), 7105(d)(1), and 5103A.  Id., see also Dingess 19 
Vet. App. at 493.  VA has complied with 38 U.S.C.A. §§ 
5104(a), 7105(d)(1) by issuing rating decision, statement of 
the case, and supplemental statement of the case.  

Furthermore, since the August 2006 letter, the veteran has 
not sought any additional VA assistance in obtaining 
evidence.  Also, since that time, the veteran has had ample 
opportunity to participate effectively in the processing of 
his claim as he has had sufficient time to submit additional 
evidence and argument.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran's representative submitted additional 
argument in October 2006 and April 2007.  In September 2006, 
the veteran indicated that he had no other information or 
evidence to submit to VA.  The veteran submitted additional 
argument in a letter received in December 2006.  For, these 
reasons the Board finds that the timing defect in VCAA notice 
will not result in prejudice to the veteran.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  An 
appropriate VA examination was afforded the veteran in March 
2004.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

These claims for higher ratings for tinnitus and bilateral 
hearing loss originated from the RO decision that granted 
service connection for these disabilities.  The claims 
therefore stem from the initial ratings assigned to these 
disabilities.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).


Hearing loss

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of 
a Roman numeral designation, ranging from I to XI.  Other 
than exceptional cases, VA arrives at the proper designation 
by mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2006), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.  The veteran's 
hearing loss does not qualify as one of these exceptional 
cases.

In March 2004, the veteran underwent a VA examination of his 
hearing.  Audiometric testing showed pure tone thresholds in 
the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 25, 
25, 20, 40, and 55 decibels, respectively.  Pure tone 
thresholds measured in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 25, 25, 35, 50, and 65 decibels, 
respectively.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 92 percent in 
the left ear.  

These values result in average thresholds over the four 
frequencies of interest of 35 decibels for the right ear and 
43.75 decibels for the left ear.  Thus, Roman numeral II is 
assigned to the right ear and Roman numeral I is assigned to 
the left ear, for purposes of determining evaluation of 
hearing impairment.  38 C.F.R. § 4.85.  A noncompensable 
rating is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column II.  

As the veteran's service-connected bilateral hearing loss 
does not meet the criteria for a compensable rating, his 
disability is appropriately rated as noncompensable, and an 
increased rating is not warranted.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


Tinnitus 

38 C.F.R. § 4.86 Diagnostic Code 6260 provides for a maximum, 
and indeed, the only rating for tinnitus, of 10 percent 
disabling.  This Diagnostic Code was revised effective June 
13, 2003, in part to clarify existing VA practice that only a 
single 10 percent rating is assigned for tinnitus, whether 
tinnitus is perceived as being in one ear or each ear or in 
the head.  38 C.F.R. § 4.87, DC 6260, note 2 (2006).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit affirmed VA's long-standing interpretation of 
pre-June 13, 2003, Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Thus, whether the veteran's claim 
is evaluated under the version of Diagnostic Code 6260 
effective when he filed his claim in November 2002 or the 
version revised in June 2003, his tinnitus is already 
assigned the maximum available schedular rating.  

The veteran's service connected tinnitus has already been 
assigned the maximum schedular rating.  As the disposition of 
this claim for a higher schedular rating is based on 
interpretation of the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  There is no evidence that the 
veteran has required any periods of hospitalization for his 
bilateral hearing loss or his tinnitus.  In an October 2002 
statement, the veteran asserted that he had been hurt on the 
job because he did not hear a transfer car, at a brick plant, 
start up.  However, he has not submitted any objective 
evidence of the extent of this alleged injury, the date of 
this alleged injury, or of the interference, if any, with 
employment resulting from this alleged injury.  No other 
evidence of record demonstrates any interference with 
employment due to the veteran's hearing loss or tinnitus.  
The Board thus finds that evidence of record does not 
establish that the veteran's bilateral hearing loss or 
tinnitus caused marked interference with employment.  

In the absence of evidence presenting exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.  The 
evidence regarding extraschedular factors is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


Earlier effective dates

The veteran seeks an effective date earlier than November 22, 
2002 for his grants of service connection for bilateral 
hearing loss and tinnitus.  In a letter received by VA in 
December 2006, the veteran expressed his belief that, because 
the record shows that he had hearing difficulties since 
service and because he filed his initial claim for service 
connection for a hearing disability within a year of 
separation from service, he is entitled to service connection 
from the date of separation from service.  

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2006).  





The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department 
records:

	(i) Received within appeal period or 
prior to appellate decision.  The 
effective date will be as though the 
former decision had not been rendered...

	(ii) Received after final 
disallowance.  Date of receipt of new 
claim or date entitlement arose, 
whichever is later...

(2) Service department records.  To agree 
with evaluation (since it is considered 
these records were lost or mislaid) or 
date of receipt of claim on which prior 
evaluation was made, whichever is later, 
subject to rules on original claims filed 
within 1 year after separation from 
service....

(r) Reopened claims: Date of receipt of 
claim or date entitlement arose, 
whichever is later...

38 C.F.R. § 3.400(q),(r) (2006).

The veteran filed a claim for service connection for hearing 
loss in October 1976.  In a rating decision dated in May 
1977, the RO in Muskogee, Oklahoma denied service connection 
for bilateral hearing loss.  In a letter dated that same 
month, the veteran was informed of the decision to deny this 
claim and of his appellate rights.  

If no appeal is initiated within a year of mailing of notice 
of the initial determination by the RO, the decision becomes 
final and may not thereafter be reopened or allowed, except 
as otherwise provided by regulations.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. 20.1103 (2006).  The veteran did not 
appeal the May 1977 decision and the decision became final.  
Id.

In November 2002, the veteran filed claims for service 
connection for hearing loss and tinnitus.  See 38 C.F.R. § 
3.155 (2006).  In an April 2004 rating decision the RO 
reopened the veteran's claim for bilateral hearing loss after 
determining that new and material evidence had been 
presented.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In 
that same decision, the RO granted service connection for 
tinnitus and bilateral hearing loss, effective November 22, 
2002, the date VA received the veteran's claim.  

With regard to his grant of service connection for tinnitus, 
the first correspondence of record mentioning tinnitus, or 
any symptoms of tinnitus, i.e. ringing in the ears, was 
received by the RO November 22, 2002.  Therefore, there was 
no earlier claim for service connection for this disability.  
See 38 C.F.R. §§ 3.151, 3.155.  The date already assigned for 
grant of service connection for tinnitus is the earliest 
effective date permitted by regulation.  38 C.F.R. § 
3.400(b)(ii)(B)(2) (2006).  

As to the grant of service connection for bilateral hearing 
loss, the regulations are clear with regard to finality of 
decisions of the RO and with regard to assignment of 
effective dates for reopened claims.  Service medical records 
were of record and considered by the RO in rendering the May 
1977 decision.  No service records were ever determined to be 
lost or mislaid and no service records have been submitted 
since the May 1977 decision.  Nor was any other evidence 
submitted within the appeal period, which ended in May 1978.  
The next correspondence of record regarding this disability 
was received by the RO on November 22, 2002.  Therefore, the 
date already assigned for grant of service connection for 
bilateral hearing loss is the earliest effective date 
permitted by regulation.  38 C.F.R. § 3.400(q),(r) (2006).





The Board is aware of numerous letters from the veteran 
indicating correspondence between the veteran and the 
Seattle, Washington RO.  Of record are letters from the 
Seattle RO to the veteran dated in December 1999 and January 
2000.  These letters refer to pension benefits and 
applications for compensation, but do not indicate any 
specific disability for which a claim was received.  A 
February 2003 letter from the RO in Waco, Texas states that 
the veteran's VA file could not be located and that VA was 
making efforts to locate or rebuild his file.  A May 2005 
letter from the RO in Waco, Texas, indicates that the 
veteran's claims file had to be rebuilt.

In a letter dated in October 2002 the veteran referenced only 
his claim for hearing loss filed in 1976 at the RO in 
Oklahoma.  He has never stated, nor is there any evidence, 
that he filed a claim filed for tinnitus or for hearing loss 
with the Seattle RO, or any other RO, between May 1977 and 
November 22, 2002.  Therefore, the December 1999 and January 
2000 letters from the Seattle RO are not relevant to the 
veteran's claims for earlier effective dates for grant of 
service connection for tinnitus and bilateral hearing loss.  
In any event, entitlement did not arise until March 18, 2004, 
when the VA examiner provided a medical opinion supporting 
the claims.  See 38 C.F.R. § 3.400.

In summary, the first claim for service connection for 
tinnitus and the first claim to reopen the veteran's 
previously disallowed claim for service connection for 
hearing loss were both received by VA on November 22, 2002.  
Regulations do not provide for an earlier effective date than 
the date of this claim.  Therefore, the veteran's claims for 
effective dates earlier than that already assigned by the RO, 
for both tinnitus and bilateral hearing loss, must be denied.  
The evidence regarding his claims for earlier effective dates 
are not so evenly balanced so as to allow 



application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss, on appeal from the initial determination, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, on appeal from the initial determination, is 
denied.  

Entitlement to an effective date earlier than November 22, 
2002 for grant of service connection for bilateral hearing 
loss is denied.  

Entitlement to an effective date earlier than November 22, 
2002 for grant of service connection for tinnitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


